Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 1 of 22 PageID #: 15332




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


  PACT XPP SCHWEIZ AG,                       Case No. 1:19-cv-01006-JDW

              Plaintiff

        v.

  INTEL CORPORATION,

              Defendant


                                 MEMORANDUM

       On May 30, 2019, Plaintiff PACT XPP Schweiz AG filed suit against

 defendant Intel Corporation, alleging infringement of 12 of its patents. The

 patents relate to multi-core processing systems and, more specifically,

 reconfigurable data processing architectures. The parties have submitted to the

 Court for construction 10 terms from eight of the patents in suit, Patent Nos.

 7,928,763 (“the ’763 patent”); 8,312,301 (“the ’301 patent”); 8,471,593 (“the ’593

 patent”); 8,819,505 (“the ’505 patent”); 9,075,605 (“the ’605 patent”); 9,170,812

 (“the ’812 patent”); 9,436,631 (“the ’631 patent”); and 9,552,047 (“the ’047

 patent”).

 I.    LEGAL STANDARD

       “It is a bedrock principle of patent law that the claims of a patent define

 the invention to which the patentee is entitled the right to exclude.” Phillips v.

 AWS Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (quote omitted). Claim

 construction is a matter of law. See Teva Pharm. USA v. Sandoz, Inc., 135 S. Ct.

 831, 837 (2015). There is no “magic formula or catechism” for construing a
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 2 of 22 PageID #: 15333




 patent claim, nor is a court barred from considering “any particular sources or

 required to analyze sources in any specific sequence.” Phillips, 415 F.3d at 1323.

 Instead, a court is free to attach the appropriate weight to appropriate sources

 “in light of the statutes and policies that inform patent law.” Id.

       A court generally gives the words of a claim their ordinary and customary

 meaning, which is the “meaning that the term would have to a person of ordinary

 skill in the art at the time of the invention, i.e., as of the effective filing date of

 the patent application.” Id. at 1312-13 (quote omitted). Usually, a court first

 considers the claim language; then the remaining intrinsic evidence; and finally,

 the extrinsic evidence in limited circumstances. See, e.g., Interactive Gift Exp.,

 Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001). While “the claims

 themselves provide substantial guidance as to the meaning of particular claim

 terms,” a court also must consider the context of the surrounding words. Id. at

 1314. In addition, the patent specification is “always highly relevant to the claim

 construction analysis. Usually, it is dispositive; it is the single best guide to the

 meaning of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,

 1582 (Fed. Cir. 1996). But, while a court must construe claims to be consistent

 with the specification, the court must “avoid the danger of reading limitations

 from the specification into the claim,” Phillips, 415 F.3d at 1323. This is a “fine”

 distinction. Comark Communications, Inc. v. Harris Corp., 156 F.3d 1182, 1186–

 87 (Fed.Cir.1998). In addition, “[e]ven when the specification describes only a

 single embodiment, the claims of the patent will not be read restrictively unless

 the patentee has demonstrated a clear intention to limit the claim scope using


                                           2
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 3 of 22 PageID #: 15334




 words or expressions of manifest exclusion or restriction. Hill-Rom Svcs., Inc. v.

 Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quote omitted).

       A court may refer to extrinsic evidence only if the disputed term’s ordinary

 and accustomed meaning cannot be discerned from the intrinsic evidence.

 Vitronics, 90 F.3d at 1584. Although a court may not use extrinsic evidence to

 vary or contradict the claim language, extrinsic materials “may be helpful to

 explain scientific principles, the meaning of technical terms, and terms of art

 that appear in the patent and prosecution history. . ..” Markman v. Westview

 Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995). Extrinsic evidence is used

 “to ensure that the court’s understanding of the technical aspects of the patent

 is consistent with that of a person of skill in the art.” Phillips, 415 F.3d at 1318.

 The Federal Circuit has cautioned against relying upon expert reports and

 testimony that is generated for the purpose of litigation because of the likelihood

 of bias. Id.; see also Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595, 113

 S.Ct. 2786, 125 L.Ed.2d 469 (1993) (“Expert evidence can be both powerful and

 quite misleading because of the difficulty in evaluating it.”)

       Ultimately, the “construction that stays true to the claim language and

 most naturally aligns with the patent’s description of the invention will be . . .

 the correct construction.” Renishaw PLC v. Marposs Societa’ per Anzioni, 158

 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that a “claim interpretation that

 would exclude the inventor’s device is rarely the correct interpretation.” Osram

 GmbH v. Int’l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (quote

 omitted).


                                          3
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 4 of 22 PageID #: 15335




 II.   CONSTRUCTION OF DISPUTED TERMS

       A.     ‘763 Patent Terms
              1.     “A multi-processor chip, comprising” (Preamble of claims
                     1, 31)

  PACT
  Limiting
  INTEL
  Not limiting
  COURT
  Not limiting

       Preamble language that “merely states the purpose or intended use of an

 invention is generally not treated as limiting the scope of the claim.” Pacing Tech.,

 LLC v. Garmin Intern., Inc., 778 F.3d 1021, 1023-24 (Fed. Cir. 2015) (quote

 omitted). “However, when limitations in the body of the claim rely upon and

 derive antecedent basis from the preamble, then the preamble may act as a

 necessary component of the claimed invention.” Id. (cleaned up; quote omitted).

 That is, the preamble is limiting if it “recites essential structure or steps, or if it

 is necessary to give life, meaning, and vitality to the claim.” Catalina Mktg. Int'l,

 Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quote omitted).

 There is no “litmus test” to determine whether preamble language is limiting.

 Bicon, Inc. v. Straumann Co., 441 F.3d 945, 952 (Fed. Cir. 2006). Whether to treat

 a preamble term as a claim limitation is “determined on the facts of each case in

 light of the claim as a whole and the invention described in the patent.” Storage

 Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 831 (Fed. Cir. 2003).

       The preamble to these claims does not animate the claims and is not

 limiting. The body of each claim lacks any reference to the preamble. To the



                                           4
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 5 of 22 PageID #: 15336




 contrary, the body of each claim describes a complete system on its own. The

 language in the preamble is a descriptor, not a limitation.

       Pact argues that the preamble must be limiting because two dependent

 claims, Claims 20 and 50, refer back to it. It is possible that the preamble is

 limiting as to those dependent claims. That question is not before the Court.

 However, language in a preamble can be limiting as to a dependent claim but

 not as to the independent claim from which it derives. See TQ Delta, LLC v.

 2WIRE, Inc., Civ A. No. 1:13-cv-01835, 2018 WL 4062617, at * 4-5 (D. Del. Aug.

 24, 2018). So, even if the preamble is limiting as to dependent Claims 20 and

 50, it is not limiting as to independent Claims 1 and 31.

       Pact also argues that the specification requires the components to be

 internal to a single chip and that the preamble provides that specificity. The

 preamble refers to “a” chip. (D.I.90-8 at Claims 1, 31 (emphasis added).) “[A]n

 indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’

 in open-ended claims containing the transitional phrase ‘comprising.’” Baldwin

 Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008). Pact

 argues that this rule does not apply to preambles, but it offers no support for

 that position. The Court sees no reason not to apply the rule to a preamble. Pact

 also argues that the specification’s reference to external components, such as a

 hard drive, demonstrates that in this case “a” really means “one.” Pact reads too

 much into the specification. The claims describe a complete system. There will

 always be components that are external to that system. That would be true

 whether the claims require a single chip or permitted multiple chips. Because


                                           5
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 6 of 22 PageID #: 15337




 the claim and specification leave open the possibility of a multi-chip system with

 all of the claimed elements, the specification does not require deviation from the

 ordinary rules of construction.

                2.    “Programmably[/dynamically] interconnecting at runtime
                      at least one of data processing cells and memory cells and
                      one or more of the at least one interface unit” (Claims 1,
                      31)

     PACT
     Connect at least one data processing cell, at least one memory cell, and at
     least one interface unit with each other at runtime

     Programmably and dynamically do not require construction
     INTEL
     Programmably reconfiguring interconnects at runtime/dynamically
     reconfiguring interconnects at runtime
     COURT
     Variably interconnecting at runtime at least one of data processing cells and
     memory cells and one or more of the at least one interface unit

          The Parties agree that the terms “programmably” and “dynamically” are

 interchangeable and that the claim language requires reconfigurability. (Tr. at

 11-12.1) They also agreed during the Markman hearing to construe words after

 “runtime” according to their plain and ordinary meaning. (Id. at 12-13.) The

 Court will adopt that agreed-upon construction.

          The ‘763 patent specification indicates that reconfigurable architecture

 refers to “units [] having a plurality of elements whose function and/or

 interconnection is variable during run time.” (D.I. 90-8 at 1:26-28.) The Court’s

 construction assigns a single meaning to the terms “programmably” and



 1Citations to “Tr.” refer to the Transcript of the Markman hearing on June 10,
 2020.

                                           6
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 7 of 22 PageID #: 15338




 “dynamically,” consistent with the specification’s mandate that interconnection

 be “variable.” See Vitronics, 90 F.3d at 1582 ("The specification acts as a

 dictionary when it expressly defines terms used in the claims."). At the same

 time, the Court’s construction maintains the claim language’s mandate that the

 variable interconnection occur at “runtime,” and it preserves the elements that

 are subject to interconnection. The Court’s construction also eliminates potential

 confusion from the fact that the two claims use two different words—

 “programmably” and “dynamically”—to mean the same thing.

       Intel’s proposal would have the Court add the word “reconfiguring” to the

 construction of “programmably” and “dynamically.” Doing so would not add

 anything. The Court’s construction already requires a variable interconnection

 at runtime. That necessarily means there will be reconfiguration. Adding the

 word “reconfiguring” does not change anything. It only introduces ambiguity

 because it suggests that there is some additional requirement above and beyond

 the variable interconnection.

              3.    “Data processing cells, each adapted for sequentially
                    executing” (Claims 1, 31)

  PACT
  Plain and ordinary meaning; no construction necessary
  INTEL
  Reconfigurable processor function cells adapted for sequentially executing
  COURT
  Plain and ordinary meaning; no construction necessary

       This claim language does not require construction. There is no ambiguity

 in what is disclosed, nor is it subject to multiple possible interpretations. It is a

 basic principle of patent law that the patent claims define the invention to which


                                          7
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 8 of 22 PageID #: 15339




 the patentee is entitled the right to exclude. Thus, “a claim construction analysis

 must begin and remain centered on the claim language itself, for that is the

 language the patentee has chosen to particularly point out and distinctly claim

 the subject matter which the patentee regards as his invention.” Innova/Pure

 Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir.

 2004) (cleaned up).

       Intel argues that the Court should introduce the word “reconfigurable” to

 the construction. But nothing in the patent suggests that the data processing

 cells themselves must be reconfigurable. Quite the opposite. The specification

 explains that the “term reconfigurable architecture is understood to refer to units

 [] having a plurality of elements whose function and/or interconnection is

 variable during run time.” (D.I. No. 90-8 at 1:26-28 (emphasis added).) This

 language demonstrates that the data processing cells themselves do not have to

 be reconfigurable. The interconnection can be, instead. In other places, the

 specification reiterates that something other than the data processing cells can

 satisfy the reconfigurability requirement. (E.g., id. at 7:22-25 (describing ways to

 enable sequencer-type data processing but omitting any requirement that

 function cells be reconfigurable).) While “[i]t is entirely proper to use the

 specification to interpret what the patentee meant by a word or phrase in the

 claim,” it is improper to add an extraneous limitation appearing in the

 specification into a claim “wholly apart from any need to interpret what the

 patentee meant by particular words or phrases in the claim.” E.I. du Pont de

 Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1433 (Fed. Cir. 1988)


                                          8
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 9 of 22 PageID #: 15340




 (quote omitted); Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005)(“To

 avoid importing limitations from the specification into the claims, it is important

 to keep in mind that the purposes of the specification are to teach and enable

 those of skill in the art to make and use the invention and to provide a best mode

 for doing so.”) But that is exactly what Intel would have this Court do.

       Intel also points to Figure 1 of the ‘763 patent, for which the specification

 makes clear that “the particular functions of function cells are configurable.”

 (D.I. No. 90-8 at 7:56-57) Figure 1 is only one of the many embodiments in the

 patent. The Federal Circuit has warned against “read[ing] limitations from the

 specification into claims” when “the only embodiments, or all of the

 embodiments, contain a particular limitation.” Thorner v. Sony Computer Entm't

 Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012).

       B.    ‘593 Patent Term—“A data processor on a chip comprising”
             (Preamble of claims 1, 16)

        PACT
        Limiting
        INTEL
        Not limiting
        COURT
        Limiting as to “data processor”

       The preamble to these claims refers to a “data processor on a chip

 comprising . . ..” (D.I. No. 90-8 at 12:19.) The claim then describes, among other

 things, “at least one interface unit for providing at least one communication

 channel between the data processor and external memory.” (Id. at 12:28-30

 (emphasis added).) The term “data processor” in the preamble provides

 antecedent basis for the term “data processor” in the body of the claim.


                                          9
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 10 of 22 PageID #: 15341




 Therefore, that term is limiting. See Pacing Tech., at 778 F.3d at 1024. Although

 the term “data processor” is limiting, neither party seems to think that the term

 requires anything other than its plain and ordinary meaning, and the Court

 agrees.

       Pact goes one step further and contends that (a) the entire preamble is

 limiting and (b) the phrase “on a chip” means that the patent is limited to a single

 chip. The Court disagrees. A court does not have to construe an entire preamble

 just because it construes a portion of it. See TomTom, Inc. v. Adolph, 790 F.3d

 1315, 1323 (Fed. Cir. 2015). Here, nothing in the body of the claim indicates that

 the phrase “on a chip” is limiting. It does not animate or give life to any aspect

 of the body of the claim.

       Even if the phrase “on a chip” were limiting, it would not help Pact. Pact

 contends that the phrase indicates that there must be a single chip. But as with

 the ‘763 Patent, nothing about the claim language or the specification

 demonstrates that there must be only one chip. The specification’s reference to

 external components only stands for the non-controversial proposition that some

 components will be external to the system disclosed in the claim. Those external

 components could exist if there is a single-chip system or a multi-chip system.

 The specification’s reference to external components therefore does not offer a

 reason to deviate from the normal rules of construction concerning the use of

 the article “a.”




                                         10
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 11 of 22 PageID #: 15342




       C.    ‘631 Patent Term—“A plurality of bus segments for each
             processor of the multiprocessor system” (Claim 1)

  PACT
  No construction necessary; plain and ordinary meaning
  INTEL
  A plurality of bus segments for each processor of the multiprocessor system,
  each bus segment connected to only one of the processors
  COURT
  Plain and ordinary meaning; no construction necessary

       The parties agree that, on its face, this language contemplates multiple

 bus segments for each processor. Intel, however, claims that the prosecution

 history demonstrates that each bus segment can connect only to a single

 processor. “The doctrine of prosecution disclaimer . . . preclud[es] patentees from

 recapturing through claim interpretation specific meanings disclaimed during

 prosecution.” Mass. Inst. of Tech. v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed.

 Cir. 2016) (quote omitted). “The party seeking to invoke prosecution history

 disclaimer bears the burden of proving the existence of a ‘clear and

 unmistakable’ disclaimer that would have been evident to one skilled in the art.”

 Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1063–64 (Fed. Cir. 2016) (quote

 omitted). The Federal Circuit has declined to find a prosecution disclaimer

 “[w]here the alleged disavowal is ambiguous, or even ‘amenable to multiple

 reasonable interpretations.’” Mass. Inst. of Tech., 839 F.3d at 1119 (quote

 omitted).

       During prosecution, the examiner initially rejected Claim 1 of the ‘631

 patent on the grounds that it was obvious in light of US Patent No. 5,905,875

 (the “Takahashi” reference). Pact distinguished Takahashi by explaining that

 “each of the bus segments. . . [in] Fig. 1 of Takahashi[] are not provided for each

                                         11
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 12 of 22 PageID #: 15343




 processor, but are rather each connected to multiple processors.” (D.I. 90-12 at

 933 (emphasis in original). Pact contended to the examiner that “Takahashi fails

 to disclose ‘a plurality of bus segments for each processor of the multiprocessor

 system comprising a plurality of flexible data channels to each processor of the

 multiprocessor system.’” (Id.) Intel interprets Pact’s statement as limiting the

 claim such that “each of the claimed bus segments connects to only one

 processor.” (D.I. 90 at 32).

       Intel’s proposed interpretation is a reasonable one. Pact’s argument to the

 examiner about Takahashi could limit Claim 1 so that each bus segment could

 connect to one processor. That interpretation would distinguish the ‘631 Patent

 from Takahashi, which contemplates connection to multiple processors. But

 Intel’s proposed interpretation is not the only reasonable interpretation of Pact’s

 arguments to the examiner. Pact’s position could also mean that the ‘631 Patent

 discloses a system in which each bus segment connects to each processor. Pact’s

 argument to the examiner could be read to disclose more connections than

 Takahashi, not fewer.

       The Court does not have to determine which reading is correct. It just has

 to determine that Pact’s statement was not a clear and unmistakable disavowal.

 Pact’s argument is a reasonable interpretation of the file history. As Pact pointed

 out during the Markman hearing, Takhashi does not show one bus segment for

 each processor. It shows multiple bus segments connected through bus extender

 mechanisms that link to many processors, but not necessarily all. In addition,

 Figures 5 and 6 of the ‘631 Patent disclose each bus segment connected to many


                                         12
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 13 of 22 PageID #: 15344




 processors, not just one. While Pact cannot reclaim in the specification what it

 disavowed, the fact that the specification contemplates an invention that is

 consistent with Pact’s interpretation of the file history at least suggests that

 Pact’s interpretation is a reasonable one. The Court concludes that both Intel’s

 and Pact’s readings of the file history are reasonable. That vagueness dooms

 Intel’s disavowal argument.

       D.    ’812 Patent Term—“Instruction dispatch unit . . . configured to
             dispatch software threads to the array data processor for
             parallel execution by the parallel processing arithmetic units”
             (Claim 12)

        PACT
        Plain and ordinary meaning
        INTEL
        Subject to 35 U.S.C. § 112 ¶ 6

        Function: Dispatch software threads to the array data processor for
        parallel execution by the parallel processing arithmetic units

        Structure: Fig. 80A, configuration unit (CT)
        COURT
        Plain and ordinary meaning; § 112 ¶ 6 does not apply

       The parties dispute whether the term “instruction dispatch unit” conveys

 a structure that a person skilled in the art would have understood at the time of

 the application (Pact’s view) or whether it is defined by its function under 35

 U.S.C. § 112, ¶ 6.2 Courts presume that claim terms without the word “means”

 do not invoke Section 112, ¶ 6. See Williamson v. Citrix Online, LLC, 792 F.3d




 2 The America Invents Act recodifies Section 112, ¶ 6 as 35 U.S.C. § 112(f), but
 the pre-AIA statute applies here.

                                         13
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 14 of 22 PageID #: 15345




 1339, 1348 (Fed. Cir. 2015) (en banc).3 The presumption is not strong. To rebut

 it, a challenger must demonstrate that a claim term either fails to “recite

 sufficiently definite structure” or recites “function without reciting sufficient

 structure for performing that function.” Id. at 1349. A challenger does not have

 to show that the limitation is devoid of anything that can be construed as

 structure. Instead, it only has to show that the structure is not “sufficient.” Id.;

 see also Egenera, Inc. v. Cisco Sys., Inc., -- F.3d --, 2020 WL 5084288, at * 3 (Fed.

 Cir. Aug. 28, 2020). The essential inquiry is “whether the words of the claim are

 understood by persons of ordinary skill in the art to have a sufficiently definite

 meaning as the name for structure.” MTD Prod. Inc. v. Iancu, 933 F.3d 1336,

 1341 (Fed. Cir. 2019) (quote omitted).

       The Court concludes that the term “instruction dispatch unit” recites a

 definite structure to one skilled in the art. The term is not used in the patent’s

 lengthy specification, so the intrinsic evidence does not shed any light on its

 meaning or structure. The extrinsic evidence does, though. Pact has identified

 patents and treatises that use the term. Intel points out that none of those

 sources defines the term “instruction dispatch unit.” But their repeated use of

 the term indicates that a person skilled in the art would have understood it,

 including its structure. In that regard, it is notable that at least some of the

 sources on which Pact relies do not define “instruction dispatch unit” by its



 3An en banc Federal Circuit joined the portion of the Williamson decision
 discussing the applicability of Section 112. See Williamson, 892 F.3d at 1347-
 49 & n.3.

                                          14
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 15 of 22 PageID #: 15346




 function. Instead, those sources appear to assume that a person skilled in the

 art will understand the structure of such a unit. (E.g., D.I. at 2:55-57.)

       In addition, Pact’s expert Andrew Wolfe explains in his Declaration that an

 instruction dispatch unit has a structure that a person skilled in the art would

 understand. Dr. Wolfe provides his understanding of an instruction dispatch

 unit, and he points to sources on which he bases his opinion. Intel and its expert

 Todd Mowry criticize Dr. Wolfe’s opinion, but they do not do enough to overcome

 it, given that Intel bears the burden of proving that Section 112, ¶ 6 applies. Dr.

 Mowry criticizes the litany of sources on which Dr. Wolfe relies, but the Court is

 persuaded that the wide use of the term in the literature indicates that a person

 skilled in the art would have understood it at the time. Because the term

 “instruction dispatch unit” has a known meaning, the case is unlike the one

 before the Federal Circuit decision in Deibold, where the patent used a term with

 no known structure or meaning. See Diebold Nixdorf, Inc. v. Int’l Trade Comm’n,

 899 F.3d 1291, 1298-99 (costruing “cheque standby unit”).

       Intel’s other arguments for the application of Section 112, ¶ 6 also fail to

 satisfy its burden of proof. For example, Intel asserts that the references on

 which Pact and Dr. Wolfe rely focus on the area of general, rather than

 reconfigurable, processors. The idea that there is a distinction between the two

 is the nub of Intel’s defense to many of the infringement claims in this case. And

 it might be true. But Intel has not, at this stage, offered evidence from which the

 Court can determine that the distinction renders Pact’s authorities inapplicable.

 It would have to offer such evidence to carry its burden of proof.


                                         15
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 16 of 22 PageID #: 15347




       So   too   with   Intel’s   distinction   between   processing   threads   and

 instructions. Dr. Mowry asserts, in conclusory fashion, that there is a

 distinction, and Intel makes the argument that there is. But the Court does not

 have any evidence, other than Dr. Mowry’s say-so, that the distinction matters

 here. Notably, the patent’s specification calls the distinction into doubt. The

 patent defines threads as “finely granular applications and/or application parts”

 that are distributed among resources within the processor. (D.I. No. 90-13 at

 19:63-65) Nothing in the record suggests that these applications or application

 parts cannot constitute a set of instructions that an instruction dispatch unit

 can distribute throughout the processor. To the contrary, extrinsic evidence in

 the record refers to threads as a series of instructions. (E.g., D.I. 90-6 at 25:46-

 47 (“Such an instruction may be a single instruction within a thread represented

 by multiple strands.”), 25:59-61 (“A thread may include multiple strands such

 that instructions of different strands may depend upon each other.”)). Without

 more, Intel has not met its burden. Nor do Intel’s other arguments suffice to

 carry its burden of showing that the “instruction dispatch unit” either lacks

 structure or lacks a structure to carry out a particular function.

       E.    ‘047 Patent Terms

             1.     Preambles in ‘047 Patent (Claims 1, 19)

  PACT
  Limiting
  INTEL
  Not limiting
  COURT
  Not limiting



                                           16
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 17 of 22 PageID #: 15348




       Claim 1 of this patent describes a “multiprocessor system,” and claim 19

 describes a “mobile device.” In each case, the body of the claim then lays out all

 elements of the claimed system. Nothing in the body of the claims refers back to

 the preamble. Nor is there anything in the body of the claims that gets life or

 animation from the preamble. While it is true that certain dependent claims refer

 back to these preambles, that establishes, at most, that the preamble is limiting

 as to those dependent claims. It does not provide a basis to deviate from the

 ordinary rule that preambles are not limiting.

             2.     “Data processing unit” and/or “data processing units . . .
                    adapted for sequentially processing data” (Claims 1-5, 8,
                    10, 15, 19, 22, 24)

  PACT
  No construction required, except that “sequentially processing data” means
  “passing results onto one or more other data processing units which are
  subsequently processing data”
  INTEL
  Reconfigurable and sequential data processors where the data results from one
  processor are fed to another, for each processor to perform a separate
  computation
  COURT
  Sequential data processors that pass results to one or more additional data
  processing units to perform additional computations

       During the prosecution of this patent, Pact limited its invention to

 sequential data processors. To operate as a disclaimer, the statement in the

 prosecution history must be clear and unambiguous, and constitute a clear

 disavowal of scope. See Trivascular, 812 F.3d at 1063-64; Verizon Servs. Corp. v.

 Vonage Holdings Corp., 503 F.3d 1295, 1306 (Fed. Cir. 2007). The examiner

 rejected all claims in the ‘047 Patent in light of prior art, Kikinis (U.S. Pat. No.




                                         17
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 18 of 22 PageID #: 15349




 5,502,838). Pact then amended its application to distinguish Kikinis with the

 following explanations:

             “Kikinis does not disclose a multiprocessor system comprising

              sequential   data   processors.   All   the   Kikinis   processors   are

              conventional processors and all the same architecture;”

             “Applicant respectfully submits that the claims are limited to

              sequential data processors that have register sets for storing data

              for sequential data processing, and neither are disclosed in Kikinis;”

              and

             “These limitations are significant and define over Kikinis.”

 (D.I. 90-21 at 14-15 (emphasis added).)

       These statements to the examiner constitute a clear, unequivocal

 disclaimer of scope. Pact’s use of definitive language contradicts Pact’s argument

 that these statements are too vague to constitute a disclaimer. Pact also argues

 that the Court should adopt its interpretation of “sequentially processing data”

 because the interpretation comes from the patent’s specification. Pact also

 argues that its proposed construction should prevail because it is consistent with

 the patent’s specification. But Pact made representations to the examiner to

 secure the ‘047 Patent. It cannot now contradict those representations and use

 the specification to claw back subject matter that it gave up during prosecution.

 See Mass. Inst. Of Tech., 839 F.3d at 1119; Omega Eng’g, Inc. v. Raytek Corp.,

 334 F.3d 1314, 1324-28 (Fed. Cir. 2003).




                                         18
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 19 of 22 PageID #: 15350




       The Parties offer similar definitions of “sequentially processing data.” They

 agree that one data processor performs a computation, and then passes its

 results on to another processor, which also performs a computation. Pact takes

 issue with Intel’s description of subsequent data processors performing

 “separate” computations. According to Pact, the word “separate” could cause

 confusion because it might suggest that there are no dependencies between the

 data processor calculations. In order to avoid any confusion, the Court refers to

 “additional” computations, rather than “separation” computations. The word

 “additional” allows subsequent computations to be independent or dependent of

 the earlier computations.

       As with the ‘763 Patent, Intel seeks to define the data processors as

 “reconfigurable.” As with that patent, the Court declines to include that term

 because it ignores the possibility that the interconnections, rather than the cells

 themselves, can be reconfigurable.

       F.    ‘605 Patent Terms

             1.     “Data processing unit” and/or “data processing units . . .
                    adapted for sequentially processing data” (Claim 1)

       The parties briefed this claim term in conjunction with the similar terms

 for the ‘047 Patent, which is part of the same family. The Court construes it the

 same way as it construed this term in the ‘047 Patent.




                                         19
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 20 of 22 PageID #: 15351




             2.    “To a minimum” (Claim 1)

   PACT
   Plain and ordinary meaning. No construction necessary.
   INTEL
   To a level no more than is required for the preservation of memory contents or
   the like
   COURT
   Plain and ordinary meaning. No construction necessary.

       A court should “indulge a heavy presumption that a claim term carries its

 ordinary and customary meaning.” Amgen Inc. v. Hoechst Marion Roussel, Inc.,

 314 F.3d 1313, 1327 (Fed. Cir. 2003). The Court sees no ambiguity in the claim

 term, and therefore, nothing to be gained by further defining it. The full claim

 language reads, “the multiprocessor system setting a clock frequency, of at least

 a part of the multiprocessor system to a minimum in accordance with a number

 of pending operations of a first processor.” (D.I. No. 90-23 at 15, claim 1) Intel

 contends that the claim “provides no context for determining what constitutes ‘a

 minimum.’” (D.I. No. 90 at 72.) But a closer reading of the claim language proves

 otherwise: the inventors intended to set a clock frequency “to a minimum in

 accordance with a number of pending operations of a first processor.” In

 other words, the clock frequency is set at the minimum amount required to carry

 out the tasks of the first processor—whatever those tasks might be.

       Intel suggests that Pact limited this term in prosecuting the claim. But the

 prosecution history does not show a clear disavowal of the claim’s scope. On the

 contrary, Pact explained the use of “minimum” in the claim by referring to the

 specification, which “discloses that one or more cells may have a clock frequency

 set to a minimum, to for instance, preserve the contents of a memory.” (D.I. 90-

                                        20
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 21 of 22 PageID #: 15352




 22 at 14.) The Court reads Pact’s statement as providing but one example of a

 “pending operation” according to which a minimum clock frequency would be

 set, not as a limitation or disavowal. Intel seeks to transform this limitation into

 an absolute minimum. But the claim language indicates that the minimum

 frequency is relative to the number of operations of a first processor, not just the

 preservation of memory contents.

       G.    ‘301 Patent Term—“Data processing element” and/or “data
             processing elements adapted for programmably processing
             sequences” (Claims 3, 6, 8-10, 12-14, 16-18, 23-26, 30, 32, 35)

   PACT
   Plain and ordinary meaning; no construction necessary.
   INTEL
   reconfigurable and sequential data processors where the data results from one
   processor are fed to another, for each processor to perform a separate
   computation
   COURT
   Plain and ordinary meaning; no construction necessary.

       The ‘301 Patent is a parent of the ‘047 and ‘065 Patents. Because they are

 part of the same family, Intel argues that Pact’s disclaimer during prosecution of

 the ‘047 Patent concerning the term “data processing unit . . . adapted for

 sequentially processing data” applies here. Intel’s argument fails for two reasons.

 First, the claim language at issue is not the same. The Court has no reason to

 conclude that Pact’s disclaimer concerning “sequentially processing data”

 applies to a disclosure about “programmably processing sequences.” Indeed,

 nothing in the prosecution history equates those two phrases. Second, Pact’s

 disclaimer came after the ‘301 Patent issued. A patentee is held to what he claims

 in his patent and what he declares during its prosecution. See Springs Window


                                         21
Case 1:19-cv-01006-JDW Document 191 Filed 09/30/20 Page 22 of 22 PageID #: 15353




 Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003). That is, the

 scope of the patent is fixed at the time that the patent issues. The patentee

 cannot narrow the scope of his patent retroactively, even in the prosecution of a

 related patent. This predictability ensures that the public is put on notice and

 offers the patentee some degree of assurance in his right to exclude.

        Finally, Intel again seeks to define the data processors as “reconfigurable.”

 The Court again declines to do so, for the same reason.

 III.   CONCLUSION

        The Court will construe the disputed claims as described above, and it will

 adopt the parties’ agreed-upon constructions. An appropriate Order follows.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.

 September 30, 2020




                                          22
